Case: 22-1442     Document: 15     Page: 1    Filed: 05/26/2022




            NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                     IRINA COLLIER,
                     Plaintiff-Appellant

                              v.

     UNIVERSITY OF CALIFORNIA, BERKELEY,
                Defendant-Appellee
              ______________________

                         2022-1442
                   ______________________

    Appeal from the United States District Court for the
 Northern District of California in No. 3:21-cv-00502-WHA,
 Judge William H. Alsup.
                  ______________________

                       ON MOTION
                   ______________________

 PER CURIAM.
                         ORDER
     Irina Collier moves for various relief. The court consid-
 ers its jurisdiction over this matter.
      Ms. Collier filed a complaint at the United States Dis-
 trict Court for the Northern District of California seeking
 relief under the False Claims Act. The district court dis-
 missed her complaint, and the United States Court of
Case: 22-1442      Document: 15      Page: 2   Filed: 05/26/2022




 2              COLLIER   v. UNIVERSITY OF CALIFORNIA, BERKELEY



 Appeals for the Ninth Circuit dismissed her appeal as friv-
 olous. Ms. Collier then sought the district court’s leave to
 file a motion for reconsideration, which the district court
 denied on December 13, 2021. On January 3, 2022, Ms.
 Collier filed an appeal of the December 13, 2021, order at
 the Ninth Circuit, which is under seal but appears to re-
 main pending. On February 1, 2022, Ms. Collier filed a no-
 tice of appeal seeking to challenge the same district court
 order in this court.
     Although this court possesses jurisdiction to review
 certain decisions of district courts, that jurisdiction is lim-
 ited in a way that applies here: This court has jurisdiction
 only over district court cases arising under the patent laws,
 see 28 U.S.C. § 1295(a)(1); or under § 1295(a)(4)(C); or cer-
 tain cases against the United States for claims “not exceed-
 ing $10,000 in amount,” 28 U.S.C. § 1346(a)(2), see 28
 U.S.C. § 1295(a)(2). This court does not have jurisdiction
 in False Claims Act cases. When this court lacks jurisdic-
 tion, it may, pursuant to 28 U.S.C. § 1631, transfer an ap-
 peal to the appropriate regional circuit that has
 jurisdiction. Here, however, the court sees no need to
 transfer because Ms. Collier already has appealed the De-
 cember 13, 2021, order to the Ninth Circuit.
     Accordingly,
     IT IS ORDERED THAT:
     (1) This appeal is dismissed.
     (2) All pending motions are denied as moot.
     (3) Each side shall bear its own costs.
                                     FOR THE COURT

 May 26, 2022                        /s/ Peter R. Marksteiner
    Date                             Peter R. Marksteiner
                                     Clerk of Court